In the
                  Court of Appeals
          Second Appellate District of Texas
                   at Fort Worth
                ___________________________
                     No. 02-21-00016-CV
                ___________________________

IN RE L SERIES, L.L.C.; CKDH, L.L.C.; VUE, L.L.C.; AND CKDH
                 INVESTMENTS, L.L.C., Relators




                        Original Proceeding
           348th District Court of Tarrant County, Texas
                  Trial Court No. 348-289417-16


              Before Walker, Birdwell, and Bassel, JJ.
               Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      The court has considered relators’ petition for writ of mandamus and is of the

opinion that relief should be denied.     Accordingly, relators’ petition for writ of

mandamus is denied.

      This court’s January 14, 2021 stay order is vacated.

                                                     Per Curiam

Delivered: February 3, 2021




                                          2